In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-500 CV

____________________


IN RE MILTON RAY CRAWFORD




Original Proceeding



MEMORANDUM OPINION 
	On November 22, 2005, Milton Ray Crawford filed a petition for writ of
mandamus.  Currently under indictment for failure to register as a sex offender, Crawford
complains of the trial court's failure to rule on Crawford's motion to dismiss the
prosecution and his petition for exemption from registration as a sex offender.  Crawford
contends the registration requirements contained in Chapter 62 of the Code of Criminal
Procedure are unconstitutional and do not apply to the relator because he does not have a
reportable conviction.  See generally Tex. Code Crim. Proc. Ann. arts. 62.001-.14
(Vernon Supp. 2005).  He does not explain why the issues presented in the petition for writ
of mandamus may not be raised on appeal, whether or not the trial court has yet considered
the issues, in the event the prosecution results in a conviction.  
	To obtain mandamus relief in a criminal matter, the relator must show that he has
no other adequate remedy at law to address the alleged error and that the act the relator
seeks to compel is ministerial. State ex rel. Hill v. Court of Appeals for Fifth Dist., 34
S.W.3d 924, 927 (Tex. Crim. App. 2001); Dickens v. Second Court of Appeals, 727
S.W.2d 542, 550 (Tex. Crim. App. 1987).  The relator has not shown that he is entitled
to the relief sought.  See Tex. R. App. P. 52.3(j).  The petition for writ of mandamus is
denied.  
	WRIT DENIED.
								PER CURIAM
Opinion Delivered December 8, 2005 
Before McKeithen, C.J., Gaultney and Kreger, JJ.